DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karidis 6930881.
Regarding claim 1, Karidis discloses a cover (38 including 42, Fig 3) for covering at least a portion of a computing device (10, Fig 1), the cover comprising: a first panel (38, Fig 3) rotatably coupled to a first chassis portion (12), the first chassis portion rotatably coupled to a second chassis portion (14) at a first hinge (18), the first and second chassis portions supporting first and second display portions (60, 62 Fig 6) that at least partially define a display (Fig 1), the first panel rotatably coupled to the first chassis portion at a second hinge (30 Figs 10, 11); and a second panel (42 Fig 3) rotatably coupled to the second chassis portion at a third hinge (34 Figs 10, 11), wherein the first and second panels are to rotate from the second hinge and the third hinge (Figs 9-12), respectively, to contact one another and define a stand with a triangular cross-sectional profile to support the computing device in an upright position (see Figs 5-8 depicting multiple triangular stances, at least partially).
Regarding claim 5, Karidis discloses cover of claim 1, further including a chamfered corner defined onto at least one of the first and second panels (chamfered corners on 28, 32), the chamfered corner to define an angle at which the display is viewed (Figs 5, 6).
Regarding claim 7, Karidis discloses cover of claim 1, wherein the third and fourth hinges are rigidly fixed to the first and second chassis portions, respectively (Fig 6).
Regarding claim 15, Karidis discloses a computing device (10, Fig 1) comprising: a first display portion (12); a second display portion (14) foldable relative to the first display portion at a first hinge (18), the first and second display portions to at least partially define a display (60 and/or including 62) of the computing device (Fig 6); and a curved hinge (16) including links (30, 34), ones of the links arranged sequentially at rotatable ends thereof to define a curve that extends between the first and second display portions (as depicted Fig 6).
Regarding claim 16, Karidis discloses the computing device of claim 15, wherein the display extends across an inner side of the curved hinge (as depicted Fig 6).
Regarding claim 17, Karidis discloses the computing device of claim 15, wherein a first one of the links includes a protrusion to be received by an aperture of a second link of the links that is adjacent to the first link (see notch that forms protrusion where 30 locates adjacent where 34 locates Fig 6).
Regarding claim 18, Karidis discloses computing device of claim 15, wherein a first link of the links includes a first aperture and a second link of the links includes a second aperture, the first and second apertures to receive a pin to couple the first link to the second link (see pin in the middle of 30, 34 Fig 6).
Regarding claim 19, Karidis discloses computing device of claim 15, wherein a first angle between first and second links of the links is identical to a second angle between third and fourth links of the links (see angles on upper, lower, inner and outer sides, Figs 3, 6).
Regarding claim 20, Karidis discloses computing device of claim 15, wherein the links are enclosed by the curved hinge (see Fig 6).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karidis 6,930,881 in view of Rothkopf 2012/0194448.
Regarding claim 2, Karidis discloses the cover of claim 1, except, wherein an outer portion of the first panel contacts an inner portion of the second panel when the first panel and the second panel contact one another to define the stand with the triangular cross- sectional profile. 
Rothkopf however teaches a similar cover device (Title) having an outer portion of a first panel (outer portion of first segment of 408, Fig 4a) contacts an inner portion of a second panel (contacts inner portion of last segment of 408, closes to hinge, as depicted Fig 4a, 4b) when the first panel and the second panel contact one another to define the stand with the triangular cross- sectional profile (Fig 4b).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second panels of Karidis to include contact of the inner and outer portions as claimed and as taught by Rothkopf in order to allow the user to easily view a virtual screen/keyboard by providing a convenient surface to type on in the triangular stance (as shown by Rothkopf Fig 2b), that can also be used as a support for typing tasks such as word processing and email so as to become much more efficient and thereby improve functionality.
Regarding claim 3, Karidis discloses the cover of claim 1, except for further including third and fourth panels, the third panel foldably coupled to a distal end of the first panel, the fourth panel foldably coupled to a distal end of the second panel. 
Rothkopf however teaches a similar cover device (Title) that includes third and fourth panels (most outer and most inner segment/portions of 408, respectively, Fig 4a), the third panel foldably coupled to a distal end of the first panel (end of other panel connecting third panel of 408 Fig 4a), the fourth panel foldably coupled to a distal end of the second panel (end of other panel connecting fourth panel of 408 Fig 4a). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second panels of Karidis to include third and fourth panels, the third panel foldably coupled to a distal end of the first panel, the fourth panel foldably coupled to a distal end of the second panel, as taught by Karidis in order to allow the user to easily fold and view a virtual screen/keyboard by providing a convenient surface to type on and fold into triangular stance (as shown by Rothkopf Fig 2b), that can also be used as a support for typing tasks such as word processing and email so as to become much more efficient and thereby improve functionality.
 Regarding claim 4, Karidis in view of Rothkopf discloses the cover of claim 3, i.e. Rothkopf teaches an inner surface of the third panel to contact an outer surface of the fourth panel (Fig 4b), and an outer surface of the fourth panel to contact an inner surface of the first panel (Fig 4b).
Regarding claim 6, Karidis discloses the cover of claim 1, except that the first panel further including a compartment to receive a keyboard, the keyboard wirelessly coupled to the computing device. 
Rothkopf however teaches a similar cover device (Title) including a compartment (210) to receive and retain a removable keyboard (206, Figs 2A, 2B), the removable keyboard wireless coupled to a computing device (202, par 0039, as depicted Figs 2A, 2B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recess, second depth of Karadis, to include a compartment to receive and retain a removable wireless keyboard, as taught by, Rothkopf, in order to allow the user to easily view a virtual screen/keyboard by providing a convenient surface to type on in the triangular stance, that can also be used as a support for typing tasks such as word processing and email so as to become much more efficient and thereby improve functionality.
Regarding claim 8, Karadis discloses a computing device (Fig 1) comprising: a first display portion (12); a second display portion (14) foldable relative to the first display portion at a first hinge (18) (Fig 6), the first and second display portions to at least partially define a display (60) on a first side (where 60 locates Fig 6) of the computing device (as depicted Fig 4); and a foldable cover (38 including 42, Fig 3) to be coupled to the computing device (Fig 3) at a second side (where 62 locates), thereof opposite the first side (Fig 3), the cover having a first depth (depth created by space between 60 and 38 on upper side, Fig 6), the cover having a recess (behind 60, 62 Fig 6) with a second depth (second depth created by space between 62 and 42 on lower side, Fig 6) smaller than the first depth (see Figs 3 with respect to Fig 6).  
Karadis discloses the claimed invention except for disclosing the second depth defining a compartment to receive and retain a removable keyboard, the removable keyboard wireless coupled to the computing device. 
Rothkopf however teaches a similar cover device (Title) including compartment (210) to receive and retain a removable keyboard (206, Figs 2A, 2B), the removable keyboard wireless coupled to a computing device (202, par 0039, as depicted Figs 2A, 2B). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the recess, second depth of Karadis, to include a compartment to receive and retain a removable wireless keyboard, as taught by, Rothkopf, in order to allow the user to easily view a virtual screen/keyboard by providing a convenient surface to type on in the triangular stance, that can also be used as support for typing tasks such as word processing and email so as to become much more efficient and thereby improve functionality.
Regarding claim 9, Karadis in view of Rothkopf discloses the computing device of claim 8, i.e. Rothkopf teaches wherein the compartment includes a magnet to at least partially retain the keyboard within the compartment (par 0033).
Regarding claim 10, Karadis in view of Rothkopf discloses the computing device of claim 8, i.e. Rothkopf teaches wherein the compartment includes a tab to retain the keyboard within the compartment (tab 206-1 Fig 2A).
Regarding claim 11, Karadis in view of Rothkopf discloses the computing device of claim 8, i.e. Rothkopf teaches wherein the compartment is disposed in a fixed section of the cover (206-1), and the cover further including a folding section to retain the removable keyboard in the compartment when folded with respect to the fixed section (Fig 2A).
Regarding claim 12, Karadis in view of Rothkopf discloses the computing device of claim 8, i.e. Rothkopf teaches wherein, in response to the keyboard being detected in the compartment, the first display portion is to display content, and the second display portion is to display a virtual keyboard (par 0039).
Regarding claim 13, Karadis in view of Rothkopf discloses the computing device of claim 8, further including a chamfered corner on at least one of the first display portion, the second display portion, or the cover (Figs 1-6, Karidis), 
Regarding claim 14, Karadis in view of Rothkopf discloses the computing device of claim 8, i.e. Rothkopf teaches further including a tab on or proximate at least one of the first or second display portions, the tab to support the keyboard on the display when the keyboard is removed from the compartment (Fig 2A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
November 30, 2022